Extended Opinion of the Court by
William Rogers Clay, Commissioner
Modifying Judgment.
In our. original opinion we overlooked the fact that the decree of specific performance in favor of the Swift Coal and Timber.Company provided for the payment of interest op the. purchase .price from the time the purchase, price was. due under the contract. Inasmuch, how*218ever, as the Isons failed to make a deed in conformity to the contract and deliver the land to the Swift Coal and Timber Company, bnt have themselves been in possession of the land, we think the decree in this respect'" is erroneous. Interest will go only from the date the proper deed is tendered by the Isons.
Wherefore, the petition for the extension of the former opinion is granted, with directions to modify the judgment as herein indicated.